STATEMENT OF ADDITIONAL INFORMATION October 1, 2015, as revised or amended, November 11, 2015, December 31, 2015, February 1, 2016, March 1, 2016, March 31, 2016, April 29, 2016 and June 30, 2016 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Global Infrastructure Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Advantage Funds, Inc. AF Dreyfus Global Dynamic Bond Fund DGDBF Class A/DGDAX October 31st March 1st Class C/DGDCX Class I/DGDIX Class Y/DGDYX Dreyfus Global Real Return Fund DGRRF Class A/DRRAX October 31st March 1st Class C/DRRCX Class I/DRRIX Class Y/DRRYX Dreyfus Opportunistic Midcap Value Fund DOMVF Class A/DMCVX August 31st December 31st Class C/DVLCX Class I/DVLIX Class Y/DMCYX Dreyfus Opportunistic Small Cap Fund DOSCF DSCVX August 31st December 31st Dreyfus Opportunistic U.S. Stock Fund DOUSSF Class A/DOSAX August 31st December 31st Class C/DOSCX Class I/DOSIX Class Y/DOSYX Dreyfus Strategic Value Fund DSVF Class A/DAGVX August 31st December 31st Class C/DCGVX Class I/DRGVX Class Y/DRGYX Dreyfus Structured Midcap Fund DSMF Class A/DPSAX August 31st December 31st Class C/DPSCX Class I/DPSRX Class Y/DPSYX GRP2-SAI-0616 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Technology Growth Fund DTGF Class A/DTGRX August 31st December 31st Class C/DTGCX Class I/DGVRX Dreyfus Total Emerging Markets Fund DTEMF Class A/DTMAX October 31st March 1st Class C/DTMCX Class I/DTEIX Class Y/DTMYX Dynamic Total Return Fund DTRF Class A/AVGAX October 31st March 1st Class C/AVGCX Class I/AVGRX Class Y/AVGYX Dreyfus Growth and Income Fund, Inc. DGIF DGRIX October 31st March 1st Dreyfus Index Funds, Inc. DIF Dreyfus International Stock Index Fund DISIF DIISX October 31st March 1st Dreyfus S&P 500 Index Fund DS&P PEOPX October 31st March 1st Dreyfus Smallcap Stock Index Fund DSSIF DISSX October 31st March 1st Dreyfus International Funds, Inc. DILF Dreyfus Emerging Markets Fund DEMF Class A/DRFMX May 31st October 1st Class C/DCPEX Class I/DRPEX Class Y/DYPEX Dreyfus Manager Funds I DMFI Dreyfus Research Long/Short Equity Fund DRLSEF Class A/DLSAX October 31st March 1st Class C/DLSCX Class I/DLSYX Class Y/DLYYX Dreyfus Manager Funds II DMFII Dreyfus Balanced Opportunity Fund DBOF Class A/DBOAX November 30th March 31st Class C/DBOCX Class I/DBORX Class J/THPBX Class Z/DBOZX Dreyfus Midcap Index Fund, Inc. DMIF PESPX October 31st March 1st Dreyfus New Jersey Municipal Bond Fund, Inc. DNJMBF Class A/DRNJX December 31st April 29th Class C/DCNJX Class I/DNMIX Class Y/DNJYX Class Z/DZNJX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Premier Investment Funds, Inc. DPI Dreyfus Diversified International Fund DDIF Class A/DFPAX October 31st March 1st Class C/DFPCF Class I/DFPIX Class Y/DDIFX Dreyfus Global Infrastructure Fund DGLIF Class A/DGANX October 31st March 1st Class C/DGCNX Class I/DIGNX Class Y/DYGNX Dreyfus Global Real Estate Securities Fund DGRESF Class A/DRLAX October 31st March 1st Class C/DGBCX Class I/DRLIX Class Y/DRLYX Dreyfus Large Cap Equity Fund DLCEF Class A/DLQAX December 31st April 29th Class C/DEYCX Class I/DLQIX Class Y/DLACX Dreyfus Large Cap Growth Fund DLCGF Class A/DAPAX December 31st April 29th Class C/DGTCX Class I/DAPIX Class Y/DLCGX Dreyfus Research Growth Fund, Inc. DRGF Class A/DWOAX February 28(9)th June 30th Class C/DWOCX Class I/DWOIX Class Y/DRYQX Class Z/DREQX Dreyfus U.S. Treasury Intermediate Term Fund DUSTITF DRGIX December 31st April 29th Dreyfus U.S. Treasury Long Term Fund DUSTLTF DRGBX December 31st April 29th * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal year ended May 31 st , "last fiscal year" means the fiscal year immediately preceding the most recently completed fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-7 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-14 Manager's and Sub-Advisers' Compensation I-14 Compliance Services I-16 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-17 OFFERING PRICE I-23 RATINGS OF MUNICIPAL BONDS I-25 RATINGS OF CORPORATE DEBT SECURITIES I-25 SECURITIES OF REGULAR BROKERS OR DEALERS I-25 COMMISSIONS I-27 PORTFOLIO TURNOVER VARIATION I-29 SHARE OWNERSHIP I-31 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders II-1 Information Regarding the Offering of Share Classes II-1 Class A II-2 HOW TO REDEEM SHARES II-3 Information Pertaining to Redemptions II-3 SHAREHOLDER SERVICES II-3 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-4 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-7 Funds other than Money Market Funds II-7 Index Funds II-30 INVESTMENT RESTRICTIONS II-31 Fundamental Policies II-31 Nonfundamental Policies II-40 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-43 DIVIDENDS AND DISTRIBUTIONS II-45 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-45 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-46 Expense Arrangements II-46 Expense Limitations II-47 Index Licensing Disclosures—S&P II-47 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-48 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-48 New Jersey II-48 General Information II-48 Demographics II-48 Economic Outlook II-48 State Funds and Accounting II-48 State Funds II-49 Other Revenue Sources II-49 State Economy and Finances II-50 State Indebtedness II-50 General II-50 State Pension Plans II-51 Litigation II-52 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES 1 Investment Minimums 1 Small Account Policies 1 In-Kind Purchases 2 Information Pertaining to Purchase Orders 2 Dreyfus TeleTransfer Privilege 2 Reopening an Account 2 Multi-Class Funds 2 All Other Funds and Share Classes 6 Information Relating to Purchase Orders (money market funds only) 6 Converting Shares 7 Taxpayer ID Number 7 Frequent Purchases and Exchanges (non-money market funds only) 7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES 7 Redemption Fee 8 Contingent Deferred Sales Charge—Multi-Class Funds 9 Class C 9 Waiver of CDSC 9 Redemption Through an Authorized Entity 9 Checkwriting Privilege 10 Wire Redemption Privilege 10 Redemption through Compatible Computer Facilities 11 Dreyfus TeleTransfer Privilege 11 Reinvestment Privilege 11 Share Certificates; Medallion Signature Guarantees 11 Share Certificates 11 Medallion Signature Guarantees 11 Redemption Commitment III-11 Suspension of Redemptions III-12 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-12 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Fund Exchanges III-12 Class A or Class shares of a Multi-Class Fund III-14 Shares Received by Exchange From Class B Shares III-14 Class Y Shares III-14 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-14 Dreyfus Auto-Exchange Privilege III-14 Dreyfus Automatic Asset Builder ® III-15 Dreyfus Government Direct Deposit Privilege III-15 Dreyfus Payroll Savings Plan III-15 Dreyfus Dividend Options III-15 Dreyfus Dividend Sweep III-15 Dreyfus Dividend ACH III-15 Dreyfus Automatic Withdrawal Plan III-15 Letter of Intent
